Exhibit 10.3

The Marcus Corporation

Non-Employee Director Compensation Plan

Effective January 12, 2010

 

1.   

Annual cash retainer (effective October 2010):

   $12,500 2.   

Yearly annual meeting stock grant retainer (common shares)

   509 Shares 3.   

Annual FYE restricted stock grant (common shares):
Vesting to occur upon the earlier of (i) 100% upon normal retirement from the
Board or (ii) 50% upon the third anniversary of the grant date while still
serving on the Board and the remaining 50% upon the fifth anniversary of the
grant date while still serving on the Board

   1000 Shares 4.   

Board meeting attendance cash fee (effective April 2010):

   $3,000 5.   

Non-qualified stock option grant (common shares):
Fair market value exercise price (closing sale price)
Fully vested and immediately exercisable at grant date

  

Initial: 1,000 Shares

Annual FYE: 500 Shares

6.   

Committee chairperson meeting attendance cash fee:

  

Audit: $1,500

Other: $1,000

7.   

Committee member meeting attendance cash fee:

  

Audit: $1,000

Other: $750

8.   

Reimbursement of out-of-pocket expenses:

   Yes